DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 6/9/2022 with respect to the rejection(s) of claim(s) 1, 3-4, 10-11, and 18-21 under section 103(a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under section 103a in view of Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1) and Sohma (US 20140199040 A1), and Laing (US 20130034324 A1) for claims 1, 3-4, 11 and 18-20 and under section 103a in view of Shimizu (US 20210206126 A1) Miyashita (US 20190049271 A1) and Sohma (US 20140199040 A1), and Laing (US 20130034324 A1) and Maass (US 20170113422 A1) for claim 21.
Sohma and Laing have been applied to address applicant’s new limitations.  
Sohma discloses a relatively high temperature coating and a relatively small diameter fiber, and also discloses wherein said relatively high temperature coating comprises an external coating (such as “single layer coating 5”, see paragraph 0032; or such as “an inner coating layer 7 and an outer coating layer 5' (outermost layer)” as taught in paragraph 0042), and said relatively small diameter fiber has a total diameter of up to 228 µm (such as between 150 and 300 µm).  Sohma, in paragraph 0001, teaches that it “relates to an optical fiber having excellent heat resistance, which can be used in a temperature sensor system or the like in a high-temperature environment.”.  Sohma, in paragraph 0033, teaches a total diameter between 150 µm to 300 µm, teaching that “In addition, an outer diameter of the coating layer 5 can be made to, for example, from 150 µm to 300 µm”  Paragraph 0132 teaches a specific example that has a total, or outer diameter of 200 µm.  
Finally, Laing discloses a relatively high temperature for optical fiber sensors, and also discloses wherein said relatively high temperature coating comprises an external coating of polvetheretherketone (PEEK) which can withstand temperatures of up to 610 degrees Fahrenheit.  See, for example, paragraph 0014, disclosing:
The optical fiber sensor 12 is adhered to the substrate 14 via a polyimide material, which may include the polyimide coating 18 or an additional layer of polyimide that is fused to the polyimide coating 18 and adhered to the substrate 14.  Exemplary polyimides include polyimides having a high glass transition temperature (Tg), such as a Tg greater than about 250 degrees C. In one embodiment, the polyimide materials have a Tg that is greater than temperatures found in a downhole environment.  Examples of such polyimide materials include thermoplastic polyimides (TPI) such as PEEK and commercially available PI-2611 and PI-2525 from HD Microsystems, and composite polyimide materials such as composite polyimide/acrylate materials.



Claim Objections
Claim 1 objected to because of the following informalities:  It uses the phrases “a specimen” in line 8, which appears to be the same specimen as “a specimen” as used in line 4.  It is suggested that applicant amend line 8 to recite “the specimen”..  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  It uses the phrases “said sensor” in line 8, which appears to be the same sensor as “a fiber optic sensor” as used in line 1 as well as “a distributed sensor”.  For clarity, it is suggested that applicant amend line 8 to recite “said fiber optic sensor”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 11, 18, 19, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed specification does not provide support for “said relatively small diameter fiber has a total diameter of up to 228 µm”.  The originally filed specification, such as in paragraph 0085, provides support for the limitation of “The core + cladding and coating have a diameter of around 250 micrometers.”  Paragraph 0108 provides support for two diameters, as it recites “In such samples, both of the samples with fibers are PEEK (polyetheretherketone; a thermoplastic material) coated. The thick optical fiber is SM polyimide radiation resistant fiber with core/ cladding/ polyimide coating/ PEEK coating diameter at 9 µm / 125 µm / 155 µm / 400 µm. The thin optical fiber is SM1500 with core/ cladding/ polyimide coating/ PEEK coating diameter at 5.3 µm / 80 µm / 102 µm / 228 µm.”  Thus, 228 µm is the smallest specified total diameter disclosed in the originally filed specification, 400 µm is the largest specified total diameter, and there is a general statement that core + cladding and coating have a diameter of around 250 micrometers.  None of these disclosures appears to support “up to 228 µm”.
The originally filed specification also is also ambivalent in providing support for “wherein said relatively high temperature coating comprises an external coating of polvetheretherketone (PEEK) which can withstand temperatures of up to 610 degrees Fahrenheit”.  The sole paragraph to reference 610 degrees Fahrenheit appears to be paragraph 0093, which recites “In particular, Figure 5 shows the standard cure cycle for preparing the laminate. A constant pressure of 150 psi was applied during the cure cycle. Heating was adjusted in the compression molding chamber for raising the laminate temperature to 610°F within 45 minutes. Then the temperature of laminate was dwelled at 610°F for 30 minutes. At the end of dwell time, the panel was air cooled from 610°F to room temperature within 30 minutes.”.  This section does not appear to link 610 degrees Fahrenheit to the PEEK external coating, although PEEK appears to have the inherent property of resisting the claimed temperature due to PEEK having a melting point of 649.4 degrees Fahrenheit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 11, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “a relatively high temperature coating and a relatively small diameter fiber” in claim 1 is indefinite.  This limitation can be interpreted as a relative term which renders the claim indefinite, even in combination with the limitation of “wherein said relatively high temperature coating comprises an external coating of polvetheretherketone (PEEK) which can withstand temperatures of up to 610 degrees Fahrenheit, and said relatively small diameter fiber has a total diameter of up to 228 µm”. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only discloses a single example that would not be relatively small diameter (see paragraph 0085, reciting that core + cladding and coating at around 250 micrometers is “very large compared to a carbon or glass fiber diameter of about 10 micrometers”.  The samples recited in paragraph 0108 recite a thick and think optical fiber wherein “The thick optical fiber is SM polyimide radiation resistant fiber with core/cladding/polyimide coating/PEEK coating diameter at 9 µm/125 µm /155 µm/400 µm.  The thin optical fiber is SM1500 with core/cladding/polyimide coating/PEEK coating diameter at 5.3 µm/80 µm /102 µm /228 µm.” The specification then teaches in paragraph 0113 that “We compared the strength of pristine lap joint and with fiber optic sensor.  As shown, the thin fiber lap joint arrangement/embodiment has 99.2% of the strength of the pristine lap joint (no fiber optic sensor).  The thick fiber is a little weaker and has 96.7% of the pristine strength.  From these results (FIG. 22), the strength of the lap joints with embedded fiber optic sensor is seen to be close to the pristine plate.  Therefore, it can be concluded that inclusion of fiber optic sensor does not change the mechanical strength significantly.  Thus, the fiber optic sensor can be used as embedded sensor for temperature monitoring during welded lap joint, per presently disclosed subject matter.”
It is unclear how to define the terms relatively high and relatively small with respect to the temperature of the coating and the diameter of the fiber.  It is unclear at point the coating is no longer a relatively high temperature coating and what point the diameter of the fiber is relatively small.  For example, it is unclear if the range of acceptable values “a relatively high temperature coating and a relatively small diameter fiber” is intended to be in between the thick and thin optical fiber of paragraph 0108, or if it is intended to be evaluated by used of the percentage of the pristine strength of paragraph 0113.  Additionally, it is unclear how far outside the ranges would still read on the term of “a relatively high temperature coating and a relatively small diameter fiber”.  Additionally, it should be noted that the specification appears to provide no support for the limitation “up to 228 µm”.
Therefore, the term “a relatively high temperature coating and a relatively small diameter fiber” in claim 1 is a relative term which renders the claim indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1), Sohma (US 20140199040 A1), and Laing (US 20130034324 A1).
As to claim 1, Shimizu discloses a sensor comprising, a fiber optic sensor (optical fiber temperature sensor 14) comprising an optical fiber having an elongated body portion for being a distributed sensor received in association with a specimen to be sensed (see paragraph 0042, disclosing “The optical fiber temperature sensor 14 is formed in a linear shape which is long in a longitudinal direction and can measure a temperature at a predetermined position in the longitudinal direction”), said fiber optic sensor further having a connection for being connected to an associated optical data acquisition system (control device 15 and control unit 51), whereby monitoring and diagnosis associated with such specimen may be conducted at plural locations of such associated specimen (see paragraph 0042, disclosing “the control device 15 can acquire a measurement temperature at a predetermined position of the molding surface 12a.”), and 
wherein the fiber optic sensor is embedded (see the abstract, reciting “a filamentous fiber-optic temperature sensor embedded in the composite-material layer”) in a specimen comprising a thermoplastic composite welded structure (See paragraph 0035, disclosing “In addition, for example, for a composite material, a Carbon Fiber Reinforced Plastic (CFRP) is used, and the composite material is molded by laminating prepregs in which carbon fibers are impregnated with the thermosetting resin is laminated so as to form a laminate and curing the laminate.”), and said sensor and associated optical data acquisition system monitors temperature distribution taken from plural locations in said specimen (See paragraph 0066, disclosing “Specifically, as shown in FIG. 5, the position which reaches the highest temperature in the molding surface 12a is a position which is positioned immediately above each of the heating heaters 31 to 34 of the heating unit 13. Accordingly, a portion of the optical fiber temperature sensor 14 is provided to be positioned immediately above each of the heating heaters 31 to 34. In addition, for example, the position which reaches the lowest temperature in the molding surface 12a is an intermediate position between the heating heaters 31 to 34. Accordingly, the other portion of the optical fiber temperature sensor 14 is provided to be positioned at the intermediate position between the heating heaters 31 to 34. In addition, in a case where an end portion of the molding surface 12a reaches the lowest temperature, the other portion of the optical fiber temperature sensor 14 may be provided to be positioned at the end portion of the molding surface 12a.”. See paragraph 0067, disclosing “As described above, according to Embodiment 2, it is possible to measure the highest temperature and the lowest temperature in the molding surface 12a by the optical fiber temperature sensor 14, and thus, it is possible to measure the highest temperature and the lowest temperature in the molding surface 12a by the optical fiber temperature sensor 14, and thus, it is possible to estimate a temperature distribution between the highest temperature and the lowest temperature, and it is possible to estimate a temperature distribution of the entire molding surface 12a.”  See additionally Figure 4, showing the temperature acquisition process.) for in-situ fiber-optic direct temperature field measurement of said specimen (see paragraph 0045, disclosing “The control unit 51 controls the heating unit 13 such that a temperature difference between the target molding temperature of the composite material and the actual temperature of the composite material decreases. When the control unit 51 controls the heating unit 13, the control unit 51 calculates the actual temperature of the composite material from the data 62 relating to correlation stored in the storage unit 52, based on the measurement temperature measured by the optical fiber temperature sensor 14. In addition, the control unit 51 calculates the temperature difference between the calculated actual temperature of the composite material and the target molding temperature stored in the storage unit 52. In this case, the temperature difference is calculated for each of the plurality of heating regions E1 to E4. Moreover, the control unit 51 calculates the heating amount of each of the heating heaters 31 to 34 of the heating unit 13 from the data 63 relating to thermal response stored in the storage unit 52, based on the heat input amount to the composite material.”).
Shimizu does not disclose a relatively high temperature coating and a relatively small diameter fiber, or wherein said relatively high temperature coating comprises an external coating of polvetheretherketone (PEEK) which can withstand temperatures of up to 610 degrees Fahrenheit, and said relatively small diameter fiber has a total diameter of up to 228 µm.
However, Miyashita discloses that said distributed sensor comprises a relatively high temperature coating and a relatively small diameter fiber.  See paragraphs 0036-37, disclosing:
[0036] In FIG. 5, the optical fiber 1 has: the FBG sensor portion 2 for measuring a temperature from a relationship between a Bragg wavelength and the temperature; a core 11; a clad 12 covering the outer circumference of the core 11; and a coating 13 covering the outer circumference of the clad 12.  The FBG sensor portion 2 is formed in the core 11.  A material for the coating 13 is, for example, an acrylate resin or a polyimide resin. 
[0037] The optical fiber 1 has the following configuration: in the outer circumference of the clad 12, the coating 13 is removed from the vicinity of the FBG sensor portion 2, and hence the clad 12 is exposed.  Therefore, in the optical fiber 1, the diameter of the vicinity of the FBG sensor portion 2 is smaller than the diameter of any other portion by an amount corresponding to the removed coating 13.  For example, the diameter of the entirety of the optical fiber 1 can be set to about 250 µm, the diameter of the clad 12 can be set to about 125 µm, and the diameter of the core 11 can be set to about 10 µm.  In addition, the FBG sensor portion 2 can be formed in the core 11 over a range of, for example, about 5 mm.

See also paragraph 0044, disclosing that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”  See also paragraph 0053, disclosing “The optical fiber 1 is embedded in the second substrate main body 32 so that the FBG sensor portion 2 is positioned in the second substrate main body 32.  ”  The optical fiber is intended to be embedded in prepreg specimens, as disclosed in paragraphs 0066-69.  Therefore, Miyashita discloses a relatively high temperature coating because it discloses that the coating can be a polyimide resin, which corresponds to the same coating disclosed by applicant as being an example of a high temperature coating in paragraph 0108 of the instant specification.  Miyashita also discloses a relatively small diameter fiber as it discloses a 10 µm fiber core and an entire diameter of 250 µm, which is comparable to the disclosed embodiments in applicant’s specification of a thick and thin optical fiber which reads on the term of relatively small diameter fiber as described in paragraph 0108. Miyashita teaches in paragraph 0019 the advantages of the invention, teaching that “According to the present invention, the optical fiber temperature sensor that can suppress the damage of a FBG sensor portion by, for example, impact from the outside while achieving high-accuracy temperature measurement in a wide temperature region, and the method of manufacturing the sensor can be provided.”
Similarly, Sohma discloses a relatively high temperature coating and a relatively small diameter fiber, and also discloses wherein said relatively high temperature coating comprises an external coating (such as “single layer coating 5”, see paragraph 0032; or such as “an inner coating layer 7 and an outer coating layer 5' (outermost layer)” as taught in paragraph 0042), and said relatively small diameter fiber has a total diameter of up to 228 µm (such as between 150 and 300 µm).  Sohma, in paragraph 0001, teaches that it “relates to an optical fiber having excellent heat resistance, which can be used in a temperature sensor system or the like in a high-temperature environment.”.  Sohma, in paragraph 0033, teaches a total diameter between 150 µm to 300 µm, teaching that “In addition, an outer diameter of the coating layer 5 can be made to, for example, from 150 µm to 300 µm”  Paragraph 0132 teaches a specific example that has a total, or outer diameter of 200 µm.  
Finally, Laing discloses a relatively high temperature for optical fiber sensors, and also discloses wherein said relatively high temperature coating comprises an external coating of polvetheretherketone (PEEK) which can withstand temperatures of up to 610 degrees Fahrenheit.  See, for example, paragraph 0014, disclosing:
The optical fiber sensor 12 is adhered to the substrate 14 via a polyimide material, which may include the polyimide coating 18 or an additional layer of polyimide that is fused to the polyimide coating 18 and adhered to the substrate 14.  Exemplary polyimides include polyimides having a high glass transition temperature (Tg), such as a Tg greater than about 250 degrees C. In one embodiment, the polyimide materials have a Tg that is greater than temperatures found in a downhole environment.  Examples of such polyimide materials include thermoplastic polyimides (TPI) such as PEEK and commercially available PI-2611 and PI-2525 from HD Microsystems, and composite polyimide materials such as composite polyimide/acrylate materials.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized a relatively high temperature coating and a relatively small diameter fiber, or wherein said relatively high temperature coating comprises an external coating of polvetheretherketone (PEEK) which can withstand temperatures of up to 610 degrees Fahrenheit, and said relatively small diameter fiber has a total diameter of up to 228 µm as suggested by the combined teachings of Miyashita, Sohma and Laing in order to properly embed the sensor such that the optical fiber temperature sensor that can suppress the damage of a FBG sensor portion by, for example, impact from the outside while achieving high-accuracy temperature measurement in a wide temperature region, as taught by Miyashita, and in order that the sensor can be used in a temperature sensor system or the like in a high-temperature environment as taught by Sohma, and in order to protect the sensor from extreme temperatures as taught by Laing.

As to claim 3, Shimizu discloses that the specimen comprises a carbon fiber reinforced polymer (CFRP) composite where the composite matrix is a thermoplastic polymer (see paragraph 0053, disclosing “A composite-material molding apparatus 1 according to Embodiment 1 is an apparatus for molding a composite material which is a fiber reinforced plastic in which a fiber is impregnated with a thermosetting resin. For example, the composite material is used a part constituting the aircraft fuselage or the like, and as a part, for example, a tail of the fuselage is applied. In addition, for example, for a composite material, a Carbon Fiber Reinforced Plastic (CFRP) is used, and the composite material is molded by laminating prepregs in which carbon fibers are impregnated with the thermosetting resin is laminated so as to form a laminate and curing the laminate.”), and the sensor of Shimizu is capable of being used wherein the specimen is to be treated by induction welding.  Similarly, Miyashita also discloses that the that the specimen comprises a carbon fiber reinforced polymer (CFRP) composite (see paragraph 0044, disclosing “the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.”)  

As to claim 4, the sensor of Shimizu is capable of being used wherein the specimen comprises two plates to be welded to create a lap joint, and said elongated distributed sensor is wrapped around each respective plate and through a welding region between such two plates so that simultaneous measurement of the temperature field inside the welding region and in the two plates is achieved during the welding process.


As to claim 11, Shimizu discloses wherein said sensor is adapted to be permanently embedded in the associated structure for monitoring and inspection of such structure over its lifetime.  See paragraph 0042, disclosing that “The optical fiber temperature sensor 14 is embedded inside the composite-material layer 12. The optical fiber temperature sensor 14 is formed in a linear shape which is long in a longitudinal direction and can measure a temperature at a predetermined position in the longitudinal direction.”

As to claim 18, Shimizu does not disclose that said fiber optic sensor includes a dissolvable coating.
However, Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”).  Polyimides are an example of a dissolvable coating.  Miyashita also teaches that the coating is removed, teaching in paragraph 0037 that “The optical fiber 1 has the following configuration: in the outer circumference of the clad 12, the coating 13 is removed from the vicinity of the FBG sensor portion 2, and hence the clad 12 is exposed.”.  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said fiber optic sensor includes a dissolvable coating in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita.

As to claim 19, Shimizu does not disclose that said fiber optic sensor includes thermoplastic composite coatings to be embedded in the thermoplastic composite welded structure specimen during welding thereof.
However, Miyashita discloses that said fiber optic sensor includes thermoplastic composite coatings to be embedded in a thermoplastic composite structure during welding thereof.  Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”) which is an example of a thermoplastic coating.  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”  Laing, additionally, teaches the uses of materials such as PEEK as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that said fiber optic sensor includes thermoplastic composite coatings to be embedded in the thermoplastic composite welded structure specimen during welding thereof in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita and in order to enable as in Laing.

As to claim 20, Shimizu does not disclose wherein said fiber optic sensor includes cladding and coating with the same polymer as in the associated specimen.
However, Miyashita discloses that said fiber optic sensor includes cladding and coating with a polymer that is equal to polymer in the associated specimen.  Miyashita discloses that said fiber optic sensor includes a polyimide coating (see paragraph 0036, teaching that “A material for the coating 13 is, for example, an acrylate resin or a polyimide resin.”) which is an example of a cladding and coating with a polymer that is equal to polymer in the associated specimen (see paragraph 0061, disclosing fiber reinforced plastic and teaching that “More specifically, for example, carbon fiber reinforced plastic (CTE=about 0 ppm/K) can be adopted as the material for the first substrate main body 31, and glass fiber reinforced plastic (CTE=about 10 ppm/K) can be adopted as the material for the second substrate main body 32.”).  Miyashita utilizes this optical fiber with a polyimide coating to enable embedding into an CFRP substrate, teaching in paragraph 0044 that “In FIG. 11, the optical fiber temperature sensor includes a substrate 21 made of CFRP and the optical fiber 1 having the FBG sensor portion 2.  The optical fiber 1 is embedded in the substrate 21 so that the FBG sensor portion 2 is positioned in the substrate 21.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention said fiber optic sensor includes cladding and coating with the same polymer as in the associated specimen in order to enable embedding the fiber optic sensor in a CFRP substrate as taught by Miyashita.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20210206126 A1) in view of Miyashita (US 20190049271 A1), Sohma (US 20140199040 A1), and Laing (US 20130034324 A1). as applied to claims 1, 3-4, 11, and 18-20 above, and further in view of Maass (US 20170113422 A1).
As to claim 21, Shimizu, Miyashita, Sohma and Laing as combined does not disclose including an associated heatsink and active air cooling.
However, both Shimizu (see Shimizu, paragraph 0039) and Miyashita (see Miyashita, paragraph 0044) as combined are directed to usage in a substrate made of carbon fiber reinforced plastic (CFRP).  Sohma and Laing as also directed to embedded fiber optical sensors.
Additionally, Maass discloses including an associated heatsink (paragraph 0090, “heat sink”) and active air cooling (paragraph 0090, “fan”) during manufacture of carbon fiber composites.  See paragraph 0090, teaching that “In some embodiments, the apparatus 910 may comprise the cooling device 930.  According to some embodiments, the cooling device 930 may be coupled (physically, thermally, and/or electrically) to the processing device 914 and/or to the memory device 940.  The cooling device 930 may, for example, comprise a fan, heat sink, heat pipe, radiator, cold plate, and/or other cooling component or device or combinations thereof, configured to remove heat from portions or components of the apparatus 910.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an associated heatsink and active air cooling in order to remove heat from portions or components as taught by Maass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK